Case 2:19-cv-04237-SVW-PJW Document 23-4 Filed 07/15/19 Page 1 of 6 Page ID #:796




                         EXHIBIT 2
            Case 2:19-cv-04237-SVW-PJW Document 23-4 Filed 07/15/19 Page 2 of 6 Page ID #:797
                                                          Become a member      Sign in      Get started




RaiBlocks (Nano) Is Objectively The
Best Pure Cryptocurrency — But Its
Users Are Rather Panic Prone
         Ainsley Harriot Follow
         Jan 31, 2018 · 4 min read
While other cryptos squabble over who has the fastest con6rmations or the lowest fees or whether
bigger blocks are superior to The Lightning Network; RaiBlocks doesn’t need to.




RaiBlocks wins. RaiBlocks has zero fees and instant transactions (or as close to instant as can be
achieved given the infrastructure limits of ping times and CPU power). Its phenomenal transaction
throughput means it’s very likely to be able to be adopted by the whole world without so much as
breaking a sweat. It’s in6nitely scalable thanks to its block-lattice tech, something that BTC, DASH,
ETH and LTC cannot claim with any validity.
Of the pure cryptocurrencies (coins like Bitcoin, Bitcoin Cash and Litecoin that operate solely as
currencies) itCase
               has2:19-cv-04237-SVW-PJW
                   no equal.            Document 23-4 Filed 07/15/19 Page 3 of 6 Page ID #:798
However, there is a short-term problem. For whatever reason; RaiBlocks seems to be
disproportionately owned by cryptocurrency newbies.




                                 RaiBlocks hodlers during a 5% downswing
For some reason; RaiBlocks seems to have gained a lot of traction on Reddit. It was — for a time —
impossible to browse cryptocurrency-related subreddits without seeing RaiBlocks mentioned as
the coin to buy.
This seems to have had the eTect of bringing in a lot of normie Redditors who were buying their
6rst crypto during the late-December inUux of people new to crypto. This is a good problem to
have but it has its downsides.
            Case 2:19-cv-04237-SVW-PJW Document 23-4 Filed 07/15/19 Page 4 of 6 Page ID #:799




                                       A typical Mt.Gox veteran
While most people who’ve been into crypto for longer than 6 months think nothing of 10–20%
daily swings, RaiBlocks users have proved rather less-robust. During low swings it’s not unusual to
see RaiBlocks users proclaiming that the sky is falling and everyone needs to sell up. This could be
dismissed as FUD were it not for the fact that a cursory browse through their history reveals that
they were indeed very enthusiastic about RaiBlocks in the recent past.
This has made RaiBlocks one of the most-volatile currencies to hold, even by crypto standards.
The Problem Is Made Worse By User’s Reactions To Exchanges
For a time RaiBlocks was trading on Cryptopia. For users who are unfamiliar, Cryptopia is a
decent, middle-of-the-road exchange that coins often build up steam on before heading oT to
bigger and better exchanges.
Anyone who’s used Cryptopia can tell you that they can sometimes be a little slow to process
deposits and withdrawals. Though they are far from the slowest in the industry they could
de6nitely do better.
This time they were blameless. XRB users — who were new to cryptocurrencies and had been
faucet farming — deposited micro amounts far-below the minimum deposit and the minimum
trade amount of 0.0005 BTC. This resulted in a backlog of support tickets with users demanding to
know where their XRB was.
A small minority of RaiBlocks users could not accept this and — thinking they were being robbed
— sent death-threats to the Cryptopia team. Unsurprisingly, this resulted in getting kicked out of
the exchange and having to rely on one of the shittest exchanges in the history of
cryptocurrencies…
…Enter Bitfail
Bitgrail was — for a time — the only XRB game in town. It has a bad interface, very rude staT and
they didn’t know how to run more than one node, which meant that if it crashed, withdrawals
could take days.
Although annoying; this is tolerable. What’s intolerable is that they decided to suddenly block non-
EU users andCase
             force  EU users to get veri6ed without warning, promising to send non-EU users their
                 2:19-cv-04237-SVW-PJW Document 23-4 Filed 07/15/19 Page 5 of 6 Page ID #:800
XRB balance in Bitcoin. As you can imagine, this caused a Uash crash among the already-jittery
RaiBlocks community and for a time it looked like all the recent gains would be wiped out. As well
as this, some Redditors took to blaming the RaiBlocks devs, even though the situation was beyond
their control, as should be obvious to anyone with the slightest understanding of how the market
functions.
Thankfully, support came in and XRB fully recovered over the next 24 hours. This recovery took
place on KuCoin, which is actually a decent exchange and the only place I’d recommend buying for
now. There’s also new exchanges slowly popping up, including ones dedicated to RaiBlocks.
Gradually, XRB is making its way from the buttery 6ngers of noobs to the iron claws of crypto
veterans, but it promises to be a wild ride along the way. One thing I’m certain of, RaiBlocks
deserves to be a top 10 currency, even if not all of its users appreciate what they have.
If You Found This Blog Useful Please Consider A Tip
ETH:
0x26B6E58033Fd5C7c5705702bbd024FEA9ECb99eC
The Best Place To Buy RaiBlocks:
   Kucoin - Bitcoin Exchange: Bitcoin, Ethereum, Litecoin, KCS
   The most advanced cryptocurrency exchange to buy and sell Bitcoin, Ethereum, Litecoin, Monero,
   ZCash, DigitalNote…

   www.kucoin.com
Bitcoin   Cryptocurrency     Crypto
          Case 2:19-cv-04237-SVW-PJW    Money 23-4 Filed 07/15/19 Page 6 of 6 Page ID #:801
                                       Document




          1.5K claps




              WRITTEN BY

              Ainsley Harriot                                                                 Follow




                                         See responses (8)
